DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 6, and 7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Pub. No. 2005/0200811 by Nobori (“Nobori”).

As to claim 1, Nobori discloses a method of controlling a display device (Nobori, projector 10, Figure 1) provided with N input interfaces (Nobori, image input devices n, 
making the display section display N identification images  used to identify each of the N input interfaces in N display areas disposed in the display image so as to correspond one-to-one to each other in a state in which the image information is not input to any of the N input interfaces (Nobori, on the image input I/F display screen 300B are displayed: "Video", "S-Video ", "3RCA", "D-Sub", and "HDMI" representing the image input I/Fs to which the image input devices are connected. Figure 2, ¶ [0048]); As shown in figure 2 of Nobori, the source selection icons for each input do not show image information of those inputs. 
determining whether or not a change from the state in which the image information is not input to one of the N input interfaces to a state in which the image information is input to the one of the N input interfaces occurred (Nobori, a list display screen 320A displays a list of thumbnails of all the image input I/Fs into which image input signals are inputted. Figure 4, ¶ [0055]) (Nobori, images from the image input devices 201 and 202 corresponding to the connected image input I/Fs are obtained (ST8), and thumbnails of the image data scaled down according to the preview mode are generated in the thumbnail generating portion 112 (ST9). Figure 5, ¶ [0064]); 
identifying one display area (Nobori, image input I/F display screen 300B, Figure 2) highest in priority from one or more display areas where the identification images are currently displayed out of the N display areas in accordance with the priority representing an order of displaying the image information determined in advance to the N display areas when a result of the determination is affirmative; As shown in figure 2 of Nobori, when the Video input is selected, as shown in the display screen 300C, the source selection has the Video input at the top indicating a higher priority.
making the display section display an image based on the image information input to the one input interface in the one display area when the result of the determination is affirmative (Nobori, FIG. 3 shows a preview screen 310 when one desired image input I/F (herein, 3RCA terminal) is selected from the plural image input I/Fs.  Referring to FIG. 3, the operation screen 300A can be displayed at the top of the preview screen 310, and image information 310A of the selected image input I/F (3RCA) is displayed in the form of a thumbnail in the region within the image input I/F display screen 300B.  When the user touches "ENTER" on the operation screen 300A under these conditions, an image based on the image signal inputted into the selected image input I/F is projected onto the screen 100. Figure 3, ¶ [0049]); As shown in figure 3 of Nobori, the selected input produces a thumbnail image, from the image data, on the preview screen 310.
making the display section display (Nobori, image input I/F display screen 300B, Figure 2) the one or more identification images in the one or more display areas lower in priority than the one display area so as to correspond one-to-one to each other when the result of the determination is affirmative, As shown in figure 2 of Nobori, when the selected input is Video, the other options, such as 3RCA or HDMI, are displayed with a lower priority and put later in the list.
wherein
the one or more identification images correspond one-to-one to the one or more input interfaces to which the image information is not input (Nobori, on the image input I/F display screen 300B are displayed: "Video", "S-Video ", "3RCA", "D-Sub", and "HDMI" representing the image input I/Fs to which the image input devices are connected. Figure 2, ¶ [0048]).
As to claim 2, Nobori discloses the method of controlling the display device wherein the N input interfaces correspond to a first through N-th input interfaces (Nobori, image input devices n, 202, Figure 1), and
the display section is made to display the one or more identification images in an ascending order of a number of the one or more input interfaces to which the image information is not input in the one or more display areas lower in priority than the one display area so as to correspond one-to-one to each other in a descending order of the priority (Nobori, on the image input I/F display screen 300B are displayed: "Video", "S-Video ", "3RCA", "D-Sub", and "HDMI" representing the image input I/Fs to which the image input devices are connected. Figure 2, ¶ [0048]). As shown in figure 2 of Nobori, when the selected input is Video, the other options, such as 3RCA or HDMI, are displayed with a lower priority and put later in the list.
As to claim 3, Nobori discloses the method of controlling the display device wherein
the N identification images are N icons corresponding one-to-one to the N input interfaces (Nobori, a list display screen 320A displays a list of thumbnails of all the image input I/Fs into which image input signals are inputted. Figure 4, ¶ [0055]) (Nobori, images from the image input devices 201 and 202 corresponding to the .
As to claim 6, Nobori discloses a method of controlling a display device (Nobori, projector 10, Figure 1) provided with N input interfaces (Nobori, image input devices n, 202, Figure 1) configured to input image information, N being an integer not smaller than 2, and a display section configured to display a display image on a display surface (Nobori, screen 100, Figure 1), the method comprising:
displaying K images respectively represented by K pieces of image information, 1<K<N, in K display areas high in priority representing orders of displaying predetermined image information so as to correspond one-to-one to each other out of the N display areas provided to the display image in a state in which the image information is input to K input interfaces out of the N input interfaces (Nobori, a list display screen 320A displays a list of thumbnails of all the image input I/Fs into which image input signals are inputted. Figure 4, ¶ [0055]) (Nobori, images from the image input devices 201 and 202 corresponding to the connected image input I/Fs are obtained (ST8), and thumbnails of the image data scaled down according to the preview mode are generated in the thumbnail generating portion 112 (ST9). Figure 5, ¶ [0064]); As shown in figure 4 of Nobori, the image information is utilized in the thumbnail except in the instance where no signal is received such as for the HDMI which is placed in a lower priority at the end of the list since there is no input.
determining whether or not a change from a state in which the image information is input to a state in which the image information is not input occurred in one input interface corresponding the display area having j-th, l<j<K, priority out of the K display areas (Nobori, a list display screen 320A displays a list of thumbnails of all the image input I/Fs into which image input signals are inputted. Figure 4, ¶ [0055]) (Nobori, images from the image input devices 201 and 202 corresponding to the connected image input I/Fs are obtained (ST8), and thumbnails of the image data scaled down according to the preview mode are generated in the thumbnail generating portion 112 (ST9). Figure 5, ¶ [0064]); As shown in figure 2 of Nobori, when the Video input is selected, as shown in the display screen 300C, the source selection has the Video input at the top indicating a higher priority.
displaying one or more images to be displayed in one or more display areas (Nobori, image input I/F display screen 300B, Figure 2) having the j+1-th through K-th priorities so as to correspond one-to-one to each other in one or more display areas having the j-th through K-l-th priorities so as to correspond one-to-one to each other when a result of the determination is affirmative (Nobori, FIG. 3 shows a preview screen 310 when one desired image input I/F (herein, 3RCA terminal) is selected from the plural image input I/Fs.  Referring to FIG. 3, the operation screen 300A can be displayed at the top of the preview screen 310, and image information 310A of the selected image input I/F (3RCA) is displayed in the form of a thumbnail in the region within the image input I/F display screen 300B.  When the user touches "ENTER" on the operation screen 300A under these conditions, an image based on the image signal inputted into the selected image input I/F is projected onto the screen 100. Figure 3, ¶ [0049]); As shown in figure 3 of Nobori, the selected input produces a thumbnail image, from the image data, on the preview screen 310.
displaying an identification image corresponding to the one input interface in one or more display areas having the K-th through N-th priorities when the result of the determination is affirmative. As shown in figure 2 of Nobori, when the selected input is Video, the other options, such as 3RCA or HDMI, are displayed with a lower priority and put later in the list.
As to claim 7, Nobori discloses a display device (Nobori, projector 10, Figure 1) comprising:
a display section configured to display a display image on a display surface (Nobori, screen 100, Figure 1);
N input interfaces (Nobori, image input devices n, 202, Figure 1) configured to input image information, N being an integer not smaller than 2, representing an image to be displayed on the display surface; As shown in figure 1 of Nobori, there are n image input devices to the projector 10.
a display control section (Nobori, main circuit portion 42 and CPU 110, Figure 1) configured to make the display section display N identification images used to identify each of the N input interfaces in N display areas (Nobori, a list display screen 320A displays a list of thumbnails of all the image input I/Fs into which image input signals are inputted. Figure 4, ¶ [0055]) (Nobori, images from the image input devices 201 and 202 corresponding to the connected image input I/Fs are obtained (ST8), and thumbnails of the image data scaled down according to the preview mode are generated in the thumbnail generating portion 112 (ST9). Figure 5, ¶ [0064]) disposed in the display image so as to correspond one-to-one to each other in a state in which the image information is not input to any of the N input interfaces ; As shown in figure 2 of Nobori, the source selection icons for each input do not show image information of those inputs.
a determination section (Nobori, CPU 110, Figure 1) configured to determine whether or not a change from the state in which the image information is not input to one of the N input interfaces to a state in which the image information is input to the one of the N input interfaces occurred (Nobori, a list display screen 320A displays a list of thumbnails of all the image input I/Fs into which image input signals are inputted. Figure 4, ¶ [0055]) (Nobori, images from the image input devices 201 and 202 corresponding to the connected image input I/Fs are obtained (ST8), and thumbnails of the image data scaled down according to the preview mode are generated in the thumbnail generating portion 112 (ST9). Figure 5, ¶ [0064]); and
an identification section (Nobori, CPU 110, Figure 1) configured to identify one display area highest in priority from one or more display areas where the identification images are currently displayed out of the N display areas in accordance with the priority representing an order of displaying the image information determined in advance to the N display areas when a result of the determination by the determination section is affirmative, As shown in figure 2 of Nobori, when the Video input is selected, as shown in the display screen 300C, the source selection has the Video input at the top indicating a higher priority.
the display control section makes the display section display the image based on the image information input to the one input interface in the one display area (Nobori, FIG. 3 shows a preview screen 310 when one desired image input I/F (herein, 3RCA terminal) is selected from the plural image input I/Fs.  Referring to FIG. 3, the operation screen 300A can be displayed at the top of the preview screen 310, and image information 310A of the selected image input I/F (3RCA) is displayed in the form of a thumbnail in the region within the image input I/F display screen 300B.  When the user touches "ENTER" on the operation screen 300A under these conditions, an image based on the image signal inputted into the selected image input I/F is projected onto the screen 100. Figure 3, ¶ [0049]); As shown in figure 3 of Nobori, the selected input produces a thumbnail image, from the image data, on the preview screen 310.
the one or more identification images in the one or more display areas lower in priority than the one display area so as to correspond one-to-one to each other (Nobori, a list display screen 320A displays a list of thumbnails of all the image input I/Fs into which image input signals are inputted. Figure 4, ¶ [0055]) (Nobori, images from the image input devices 201 and 202 corresponding to the connected image input I/Fs are obtained (ST8), and thumbnails of the image data scaled down according to the preview mode are generated in the thumbnail generating portion 112 (ST9). Figure 5, ¶ [0064]); As shown in figure 4 of Nobori, the image information is utilized in the thumbnail except in the instance where no signal is received such as for the HDMI which is placed in a lower priority at the end of the list since there is no input.
the one or more identification images correspond one-to-one to the one or more input interfaces to which the image information is not input (Nobori, on the image input I/F display screen 300B are displayed: "Video", "S-Video ", "3RCA", "D-.

Allowable Subject Matter
Claims 4 and 5 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  

As to claim 4, Nobori does not expressly disclose the method of controlling the display device wherein
the display image includes an image in a first page and an image in a second page, and
M display areas, 1<M<N, in a descending order of the priority out of the N display areas are disposed in the image in the first page, the remaining N-M display areas are disposed in the image in the second page, and the display section is made to display the display image page by page.
	Nobori teaches a tab list wherein the user may select a different input interface (Nobori, Figures 3 and 4). Nobori does not teach the multiple pages which display the possible input interfaces for selection.  


	As to dependent claim 5, this claim is objected for the same reasons as to dependent claim 4 as claim 5 is dependent upon claim 4.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

U.S. Pub. No. 2016/0019860 by Maeda et al. teaches a display system which has a priority system for each of the input interfaces.

U.S. Pub. No. 2017/0255350 by Yu teaches an input interface list which distinguishes between the current selected input and the available inputs.

U.S. Pub. No. 2006/0230360 by Young et al. teaches a display apparatus which presents a menu of input interfaces with image content of those inputs.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRENT D CASTIAUX whose telephone number is (571)272-5143.  The examiner can normally be reached on Mon-Fri 7:30 AM- 4:00 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chanh Nguyen can be reached on (571)272-7772.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BRENT D CASTIAUX/Primary Examiner, Art Unit 2691